Order filed July 15, 2014.




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00655-CV
                                    ____________

                       KEVIN MATTHEW HALL, Appellant

                                         V.

                  REBECCA MACCORKLE HALL, Appellee


                       On Appeal from the 308th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-63670

                                     ORDER

      Appellant’s brief was due June 23, 2014. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 8, 2014,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM